Citation Nr: 1824428	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-31 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) based upon service-connected disability. 


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to October 1977.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefit currently sought on appeal.

At the time of the August 2012 rating decision from which this appeal is derived, the Veteran's only service-connected disabilities were temporomandibular joint syndrome (TMJ), neuropathy of the right lower extremity, and residuals of a healed fracture of the right thumb.  During the course of the Veteran's appeal seeking a TDIU rating, additional service connection benefits were established for an unspecified depressive disorder, with benefits granted effective throughout the appeals period for TDIU.  Evidence regarding this additional disability and its implications on employability was considered by the RO in the February 2016 Supplemental Statement of the Case (SSOC).  Therefore, it is appropriate for the Board to now consider the Veteran's claim for TDIU on the basis of all current service-connected disabilities.  

The Board acknowledges the Veteran's request to expedite his appeal due to financial hardship in January 2017.  However, as the appeal is now before the Board and a decision is rendered at this time, the Board need not rule on any motion for advancement on the docket (AOD) as even if AOD were granted at this point, it could no longer confer any benefit to the Veteran.  


FINDINGS OF FACT

1. The Veteran is not a credible historian.

2. The Veteran is not rendered unable to secure and follow substantially gainful employment due to his service-connected disabilities.
CONCLUSION OF LAW

The criteria to establish entitlement to TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).



Individual Unemployability

A total rating based on individual unemployability may be granted where a Veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16; see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2017).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor where applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  

Even when these minimum threshold percentage criteria are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance, however.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

In determining whether a Veteran is entitled to TDIU, neither his nonservice-connected disabilities nor his age may be considered.  38 C.F.R. § 3.341(a) (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Additionally, the question is whether the Veteran is capable of performing the physical and mental acts required by civilian employment, rather than whether he is able to locate employment in his or her given situation.  

In the present case, the Veteran's service-connected depressive disorder, TMJ, and right lower extremity radiculopathy are disabilities resulting from common etiology or a single accident, specifically a lightning strike occurring during military service.  As such, they can be combined for the purpose of reaching a single disability to meet the minimum threshold necessary to establish TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected residuals of right thumb fracture are the result of an unrelated sports injury occurring almost one year after the lightning strike, as documented by the Veteran's service treatment records.  

Thus, even after the disabilities of common etiology are combined, there is more than one disability for the purposes of the minimum threshold determination; therefore, a combined total rating of 70 percent or more is required to establish TDIU on a schedular basis.  

A combined total of 70 percent is not met prior to September 26, 2014, at which point the Veteran's service-connected depressive disorder was increased from 30 to 50 percent disabling.  As a result, prior to September 26, 2014, the Veteran would only be eligible for TDIU on an extraschedular basis, while after that date he would be eligible under the traditional schedular analysis.  To be clear, the critical element under both analyses is that the evidence show the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  The Board does not find this to be the case here.  

Prior to the current appeals period, a VA treatment note from February 11, 2010 includes the Veteran's report that his jaw pain (related to TMJ) has been so debilitating that he cannot work.  This note also reflects that the Veteran was plagued by fear of storms and flashbacks of being in a coma and having to learn to walk again, and had significant symptoms including a stutter when talking about his coma and recovery from lightning strike.  The physician listed an impression of severe, chronic PTSD that had worsened to the point the Veteran cannot work.  However, the Veteran's report regarding the severity of the lightning strike residuals experienced at the time of the injury is not supported by the evidence of record.  

Service treatment records reflect that the Veteran was admitted for treatment on July 30, 1976 after being struck by lightning.  Jaw traumas including fractured teeth were a noted residual of this event.  Shortly thereafter, an October 14, 1976 treatment notation from the military outpatient clinic states the Veteran requested a renewed profile but the provider found no reason to extend the profile secondary to lightning injury.  A November 1976 treatment note then reports the Veteran stating he is allergic to flu vaccine, although no allergy was documented in his immunization records.  This notation then states the Veteran "claims he has had problems since the lightning strike but no evidence...." The clinic proceeded with the flu shot with observation afterward.  The medical evidence presented here presents a very different picture of the severity of the Veteran's injury and symptomatology than that described by the Veteran.  Although the Board makes no effort to disturb the already established service connection benefits, it is important to note that this is only one instance of what appears to be a long-term pattern of exaggerations and untruths within the claims file.  

The Veteran has stated that he was a member of Army Special Forces, although his DD Form 214 reflects no special training, duty assignments, or military specialty of that nature, instead listing him as a supply clerk and driver.  See VA hospital treatment, November 1994 compare with DD Form 214.  Similarly, the Veteran has exaggerated the duration of his military service.  His DD Form 214 reflects just over three years of active service.  The Veteran has since reported that he had additional service in the Army National Guard from 1978 to 1990. VA examination, September 2014.  However, this conflicts with the Veteran's own statement that he was not a member of any Reserve force or National Guard at the time that he filed a claim for VA benefits in February 1979.  In another medical evaluation for disability benefits from the Social Security Administration, the Veteran reported that he was in the military for seventeen and a half years.  Contrary to these assertions, there is no credible evidence of active duty greater than 3 years, 1 month and 23 days, with no credible evidence of National Guard service. 

The Veteran has also been determined to be an unreliable informant by various medical providers in examination settings.  In a June 2013 examination, a VA clinical psychologist stated "There appears to be significant over endorsement, omissions and discrepancies in the Veteran's report, rendering him an untrustworthy informant."  This examiner's opinion is based upon the Veteran's invalid diagnostic profile from the Minnesota Multiphasic Personality Inventory (MMPI-2), and a number of instances which she cites of inconsistencies between what the Veteran reported during the examination interview, and the evidence otherwise documented in the claims file pertinent to his history of incarceration for passing bad checks, substance use, and work history.  Specific as to work history, the examiner stated it appeared as though the Veteran was "attempting to conceal information."  VA examination, June 2013.  

A July 2010 mental status evaluation for the purpose of a Social Security Administration disability determination also reflected that the Veteran may have been exaggerating cognitive deficits, and the Green Word Memory Test diagnostic instrument was used to assess his effort in this regard.  The examiner found that the Veteran failed all three subtests on this instrument, and that "individuals with similar results are often considered to be putting forth poor effort, if not intentionally malingering cognitive deficits."  Disability examination, July 2010.   

Due to this pattern of unreliable information presented by the Veteran regarding both his prior history and present symptoms experienced, the Board finds him not to be a credible informant and can afford no probative weight to any of his statements, even where he is competent to testify concerning factual matters of which he has firsthand knowledge, such as observable physical, emotional, or psychological symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  In the absence of credible evidence from the Veteran's own statements, the Board must turn to the medical evidence of record to assess the Veteran's ability to perform the physical and mental acts required by civilian employment. 

The Veteran was determined to be disabled by the Social Security Administration (SSA) as of February 3, 2010 due to anxiety related disorders.  However, this decision is not binding on VA.  Collier v. Derwinski, 1 Vet. App. 413 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA disability determinations, including the controlling laws and regulations).  There is also some evidence prior to the present appeals period that the Veteran struggled with his ability to work during thunderstorms, which his mental health provider treated as a trigger for his anxiety symptoms.  See, e.g., VA treatment records, September & July 2009.  

During the present appeals period, in a July 2012 VA examination to determine the severity of the Veteran's service-connected TMJ, the examining dentist found that this condition should not impact the Veteran's ability to function in an occupational setting.  

An August 2014 VA opinion letter states in its entirety "In my opinion, you are totally disabled due to Post Traumatic Stress Disorder.  This was caused by the incident where you were struck by lightning."  While this evidence is rendered by a medical doctor who is generally competent to render a diagnosis, the credibility of the information is uncertain as it is by its nature based on the Veteran's own report of his symptoms and lay history which has been determined not to be reliable, as previously discussed.  More importantly, this document includes no rationale or medical reasoning as to why the physician believed the Veteran to be "totally disabled."  Also, this document found the Veteran to be disabled due to posttraumatic stress disorder (PTSD), a condition for which service connection has not been established.  Although the Veteran initially claimed service connection for PTSD, VA examinations have found that the Veteran does not have a diagnosis of PTSD that conforms to the required criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM).  VA examination, September 2014; see also VA examination, November 2008.  Other medical notations reflecting a diagnosis of PTSD are based on historical impression, rather than formal psychological assessment, and do not reflect the necessary diagnostic criteria for a formal diagnosis of PTSD.  See, e.g., VA treatment record, March 2017.  Given these limitations as to both a verified diagnosis according to the requisite diagnostic criteria and the absence of rationale, the August 2014 medical opinion is afforded little probative value.

A September 2014 VA examination determined that although the Veteran did not have a conforming diagnosis of PTSD, he did have a diagnosis of unspecified depressive disorder that conformed to DSM criteria based on symptoms of occasional low mood, occasional crying spells, impaired concentration, feelings of hopelessness or helplessness, with low energy and motivation.  The Veteran also struggled with anxiety that is encompassed within the diagnosis of unspecified depressive disorder according to this examiner.  However, the examiner opined that the Veteran's psychiatric condition alone does not impair his ability to engage in physical and sedentary forms of employment as it causes only mild impairment in social and industrial functioning.  His occupational and social impairment was determined to be due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  In reaching this determination, the examiner had access to and considered the aforementioned August 2014 opinion letter that the Veteran was totally disabled due to PTSD, but reached a different conclusion.  Greater weight is afforded to the September 2014 opinion as the examination was broad in scope, thoroughly documented the Veteran's relevant social, occupational, educational, and health history, including a discussion of the inconsistencies between the Veteran's statements and the documents in the claims file, and included adequate descriptions of the symptoms of occupational impairment currently experienced by the Veteran.

The Veteran's representative has also asserted that the Veteran's denial for VA Vocational Rehabilitation and Employment services is indicative that a TDIU rating is warranted.  See Supplemental Argument to Notice of Disagreement, May 2013.  The Board has reviewed the Veteran's entire Vocational Rehabilitation file including the data used to make an eligibility and entitlement to services determination.  This information was derived from a counseling interview conducted shortly after the Veteran retired from his position at VA as a supply clerk.  Retirement was reportedly based on the Veteran's doctor's advice due to medical issues.  The Vocational Rehabilitation counselor found that work was not feasible for this Veteran at this time as his impairment was considered serious based on factors including negative attitudes toward the disabled, a lack of education and training for suitable employment, the Veteran's history of alcohol and substance abuse, and the severity of his disabling conditions.  While this evidence was duly considered, it considers factors beyond the allowable scope of a TDIU determination and includes nonservice-connected matters such as the Veteran's history of alcohol and substance abuse.  While this determination found that it was not reasonable to expect the Veteran to be able to train for or obtain a "suitable job" at the time, this is not the same legal basis that is required to establish a TDIU rating.  38 C.F.R. § 4.16. 

Given the entirety of the evidence of record, the Board finds the weight of the credible evidence is against a determination that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, prior to September 26, 2014, there are no grounds for referral to the Director of Compensation Services for extra-schedular consideration of TDIU as the Veteran is not shown to be unemployable by reason of his service-connected disabilities.   After that date, although the threshold percentage requirements for TDIU are met, the Veteran is not shown to be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities alone.  A preponderance of the evidence is against the Veteran's claim.  Therefore, a TDIU rating is not warranted. 

Additionally, the Veteran is reminded that "If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is essential to the claims process that the Veteran is honest and forthcoming in any future interactions he may have with VA medical providers in seeking to continue or obtain new benefits from VA.  


ORDER

Entitlement to TDIU is denied. 


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


